DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V (Fig. 13) in the reply filed on 2/3/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.
Claims 1-11 and 16-19 are allowable over the prior art of record. The restriction requirement among Species I-XIV , as set forth in the Office action mailed on 12/13/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/13/2021 is withdrawn.  Claims 12-15, directed to originally non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Hsieh (US 2021/0119030 and Hsieh hereinafter), discloses a semiconductor device, comprising: a first electrode (Fig. 2A; drain is inherent below 201); a second electrode (Fig. 2A; [0032]; 212), a direction from the first electrode toward the second electrode being along a first direction (vertical direction); a first semiconductor region (202) of a first conductivity type (N-type), the first semiconductor region including a first partial region (immediately below 203), a second partial region (in between adjacent trenches at the same level of first partial region), and a third partial region (between adjacent trenches above first and second partial region), a second direction (horizontal direction) from the second partial region toward the first partial region crossing the first direction (Fig. 2A; [0032]); a second semiconductor region (215) of the first conductivity type, the third partial region being between the second partial region and the second semiconductor region in the first direction (Fig. 2A; [0032]), a third semiconductor region (216) provided between the third partial region and the second semiconductor region, the third 
As to claim 4: the closest prior art, Hsieh, discloses a semiconductor device, comprising: a first electrode (Fig. 2A; drain is inherent below 201); a second electrode (Fig. 2A; [0032]; 212), a direction from the first electrode toward the second electrode being along a first direction (vertical direction); a first semiconductor region (202) of a first conductivity type (N-type), the first semiconductor region including a first partial region (immediately below 203), a second partial region (in between adjacent trenches at the same level of first 
As to claim 19: the closest prior art, Hsieh, discloses a semiconductor device, comprising: a first electrode (Fig. 2A; drain is inherent below 201); a second electrode (Fig. 2A; [0032]; 212), a direction from the first electrode toward the second electrode being along a first direction (vertical direction); a first semiconductor region (202) of a first conductivity type (N-type), the first semiconductor region including a first partial region (immediately below 203), a second partial region (in between adjacent trenches at the same level of first partial region), and a third partial region (between adjacent trenches above first and second partial region), a second direction (horizontal direction) from the second partial region toward the first partial region crossing the first direction (Fig. 2A; [0032]); a second semiconductor region (215) of the first conductivity type, the third partial region being between the second partial region and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813